DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election with traverse of Species A in the reply filed on 09/22/2022 is acknowledged. The traversal is on the grounds that the Election Requirements failed to identify any claims a generic and that it would not be unduly burdensome to search and simultaneously examine claims 4-6 that read on different species. Although the examiner agrees that claims 1 and 7 are generic, the traversal is not persuasive because each species requires a completely different configuration of the mounting member. In addition, the search queries would be different for each species and would not overlap, and the prior art applicable to one species would not likely be applicable to another species.
	The requirement is still deemed proper and is therefore made FINAL.
	Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/22/2022.
Status of Claims 
	Claims 1-7 are pending, claims 4-6 have been withdrawn from consideration, and claims 1-3 and 7 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “guide portion” in claim 6 and “sliding portion” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a body portion provided in a camera head including an image sensor”. head including an image sensor”. This could be interpreted to mean either that the image sensor is part of the body portion or part of the camera. Therefore, the claim is unclear. For the purposes of examination, the examiner will assume that the latter interpretation is correct.
	Claim 1 recites “the body portion being rotatable about a first axis that passes through the body portion and connectable with an endoscope”. This could be interpreted to mean that either the body portion or the first axis is connectable with the endoscope. Therefore, the claim is unclear. For the purposes of examination, the examiner will assume that the former interpretation is correct.
	Claim 2-7 are similarly rejected by virtue of their dependency upon claim 1.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0111634 to Mueckl et al. (hereinafter “Mueckl”) in view of WO 2012017720 A1 to Komiya et al. (hereinafter “Komiya”).
	Regarding claim 1, Mueckl discloses in Fig. 2 of a mounting member comprising: 
	a body portion provided in a camera head including an image sensor, the body portion being rotatable about a first axis that passes through the body portion (Fig. 2 - camera unit 22; see [0023]- [0025]); 
	a locking protrusion provided in the body portion and configured to lock with the endoscope (Fig. 3-locking projections 18; see [0019]- [0021]); 
	a detachable button configured to be movable with respect to the body portion and control attachment and detachment of the endoscope to and from the body portion (Fig. 2-buttons 112; [0024]- a detent or quick-release latch mechanism 104 for positively securing the mount 94 to the housing 14… the latch mechanism 104 includes pivotable arms 108 and corresponding buttons 112 for actuating the arms 108 between a spring-biased, radially inward position); and 
	a spring whose load applied to the locking protrusion changes according to an advancing/retreating operation of the detachable button with respect to the body portion ([0024]- the latch mechanism 104 includes pivotable arms 108 and corresponding buttons 112 for actuating the arms 108 between a spring-biased, radially inward position), and although Mueckl teaches a space in which the locking protrusion in the body portion and the spring member are arranged, 
Mueckl does not expressly teach wherein at least one of the body portion and the detachable button includes a through-hole forming a part of a flow path of a liquid to a space in which the locking protrusion in the body portion and the spring member are arranged.
	However, Komiya teaches of a mounting member (Fig. 2) comprising a body portion (Fig. 2 - discharge portion 4) wherein at least one of the body portion and a detachable button (The examiner notes that Fig. 2 shows the body portion) includes a through-hole forming a part of a flow path of a liquid to a space (Fig. 2 - second flow path B).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mueckl to include a through-hole forming a part of a flow path of a liquid, as taught by Komiya, to the space in Mueckl in which the locking protrusion in the body portion and the spring member are arranged. It would have been advantageous to make the combination for the purpose of discharging the fluid from the connector (page 4 of Komiya).
	Regarding claim 7, Mueckl in view of Komiya teaches an endoscopic device comprising: the mounting member according to claim 1 (Fig. 1); and Mueckl further discloses an endoscope configured to capture and emit a subject image (Fig. 1 - visual inspection device 10; [0003]- Visual inspection devices (e.g., borescopes, endoscopes, or the like).
	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0111634 to Mueckl et al. (hereinafter “Mueckl”) in view of WO 2012017720 A1 to Komiya et al. (hereinafter “Komiya”) and further in view of U.S. Publication No. 2020/0367728 to Boysen et al. (hereinafter “Boysen”).
	Regarding claim 2, Mueckl in view of Komiya discloses the mounting member according to claim 1, but Mueckl in view of Komiya does not expressly teach wherein the body portion includes: an annular first member configured to form an outer peripheral side surface of the body portion; and a second member including a concave portion configured to accommodate the endoscope, the second member being accommodated in the first member, and the through-hole is formed in the first member and configured to penetrate an outer circumference and an inner circumference of the first member.
	However, Boysen teaches of a mounting member (Fig. 1a- endoscope coupler 1) comprising a body portion (Fig. 1b- attachment 18), wherein the body portion includes:
	an annular first member configured to form an outer peripheral side surface of the body portion (Fig. 1c - annular-shaped cover 18a,); and 
	a second member including a concave portion configured to accommodate the endoscope (Fig. 1a- endoscope reception 13), the second member being accommodated in the first member (Fig. 1c).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mueckl in view of Komiya to utilize an annular first member and an annular second member being accommodated in the first member, as taught by Boysen. It would have been advantageous to make the combination for the result of the image reaching the camera from the endoscope ([0046] of Boysen).
	Additionally, Komiya further teaches wherein the body portion (Fig. 2 - discharge portion 4) includes: 
	an annular first member configured to form an outer peripheral side surface of the body portion (Fig. 2- connector main body 5); and 
	the through-hole is formed in the first member (Fig. 2 - second flow path B) and configured to penetrate (Fig. 2 - second flow path B) an outer circumference and an inner circumference of the first member (Fig. 2 -connector main body 5)).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mueckl in view of Komiya and Boysen so that the through-hole is formed in the first member and configured to penetrate an outer circumference and an inner circumference of the first member, as taught by Komiya. It would have been advantageous to make the combination for the purpose of discharging the fluid from the connector (Page 4 of Komiya). 
	Regarding claim 3, Mueckl in view of Komiya and Boysen teaches the mounting member according to claim 2, but Mueckl in view of Komiya and Boysen does not expressly teach wherein the through-hole is formed on the outer peripheral side surface of the body portion.
	However, Komiya further teaches wherein the through-hole (Fig. 2 - second flow path B) is formed on the outer peripheral side surface of the body portion (Fig. 2 - discharge portion 4) and configured to penetrate (Fig. 2 - second flow path B) an outer circumference and an inner circumference of the first member (Fig. 2- connector main body 5).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mueckl in view of Komiya and Boysen so that the through-hole is formed on the outer peripheral side surface of the body portion, as taught by Komiya. It would have been advantageous to make the combination for the purpose of discharging the fluid from the connector body (page 4 of Komiya).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795